OPINION OF THE COURT
Per Curiam.
Order entered April 11, 1985, insofar as appealed from, is affirmed, with $10 costs.
The court below, in its order of April 11, 1985, dismissed landlord’s holdover proceeding as premature, concluding, inter alia, that tenant’s tenancy was to terminate on July 31, 1985. The tenant appealed only from so much of the April 11, 1985 order as (1) limited the application of tenant’s second affirmative defense to the period July 1980 to July 31, 1985, (2) found that tenant’s leasehold expired on July 31, 1985, (3) failed to state that the court did not reach or decide other defenses asserted in tenant’s cross motion for summary judgment and (4) characterized tenant’s tenancy for the period 1965 to 1980 as a month-to-month tenancy. The landlord, the City of New York, has not filed a cross appeal and accordingly we do not review — and therefore do not subscribe to — so much of the April 11, 1985 order as may be deemed to have been adverse to the landlord, including the propriety of the denial of landlord’s motion for summary judgment or the dismissal of the instant holdover proceeding as premature (Parochial Bus Sys. v Board of Educ., 60 NY2d 539, 544-545; Hecht v City of New York, 60 NY2d 57, 63). Suffice it to say that we find no merit to the arguments raised by the tenant on this appeal.
Hughes, P. J., Sandifer and Ostrau, JJ., concur.